F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           OCT 16 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

    CHRISTOPHER COLUMBUS
    LEWIS,

                Petitioner-Appellant,
                                                         No. 00-3346
    v.                                            (D.C. No. 99-CV-3176-DES)
                                                         (D. Kansas )
    RAY ANDREWS, Warden, Federal
    Correctional Institution, Taft,
    California,

                Respondent-Appellee.




                             ORDER AND JUDGMENT *


Before HENRY, BRISCOE, and MURPHY, Circuit Judges.



         After examining the response brief and appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Christopher C. Lewis, a federal prisoner, appeals the district court order

denying his petition for writ of habeas corpus under 28 U.S.C. § 2241.

      Petitioner Lewis filed a § 2241 challenging the enhancement of his

sentence by a state felony drug conviction. The district court denied the petition

finding that he failed to establish that the remedy under 28 U.S.C. § 2255

is inadequate or ineffective. This timely appeal followed.

      Because Petitioner is challenging the legality of his sentence, the district

court correctly concluded that his petition should have been brought under § 2255

and not § 2241. It is well-settled that a motion under § 2255 is the exclusive

remedy for testing the validity of a judgment and sentence unless there is a

showing that the remedy is inadequate or ineffective. See Bradshaw v. Story, 86

F.3d 164, 166 (10th Cir. 1996). Further, the remedy under § 2241 is not an

additional, alternative, or supplemental remedy to that prescribed under § 2255.

Id.; Williams v. United States, 323 F.2d 672, 673 (10th Cir. 1963), cert. denied,

377 U.S. 980 (1964).

      Petitioner was ordered by this court to show cause why the district court

order should not be summarily affirmed. In his response, he fails to demonstrate

that the remedy under § 2255 is legally inadequate or ineffective. The § 2255

remedy is not inadequate or ineffective simply because § 2255 relief has

previously been denied, see Bradshaw, 86 F.3d at 166, or because Petitioner has


                                          2
been denied permission under the Antiterrorism and Effective Death Penalty Act

to file a second or successive § 2255 motion. See Charles v. Chandler, 180 F.3d

753, 756 (6th Cir. 1999) (per curiam); Caravalho v. Pugh, 177 F.3d 1177, 1179

(10th Cir. 1999).

      The district court’s August 22, 2000 Order is AFFIRMED. The mandate

will issue forthwith.


                                                  Entered for the Court


                                                  PER CURIAM




                                        3